DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 20130130617 A1) in view of Mosig (US 20080232299 A1) in view of Thotad et al. (US 20180242174 A1) (hereinafter Thotad) .

Regarding claim 1, Tamura discloses a method comprising:
establishing a first wireless connection between a source device and a sink device, the first wireless connection using a first transmission protocol; transmitting audio data via the first wireless connection (FIGs. 1A-1B, and 4A, par. 0034-0036, “A mobile phone (mobile communication terminal) 10 being an example of a wireless communication apparatus (content receiving apparatus) is equipped with the Bluetooth A2DP (Advanced Audio Distribution Profile) SNK (sink) function… AV devices such as a TV set 2 and a recorder 3 and the like are equipped with the Bluetooth A2DP SRC (source) function and DLNA DMS (Digital Media Server) function… a condition is considered in which the mobile phone 10 and the AV devices 2, 3 are connected via Bluetooth, an A2DP session for performing music playback service is established, and streaming playback at the mobile phone 10 is performed”);
determining, using a processing device (FIG. 3, par. 0065 for control unit 11), a switch should be initiated based on one or more signal quality metrics, the one or more signal quality metrics representing, at least in part, an estimate of a quality of the first wireless connection (par. 0037-0040, “when the distance between devises (between the mobile phone 10 and the AV devices 2, 3) is expanded as the user having the mobile phone 10 go outside the house for example, the communication quality deteriorates, and troubles such as broken sound, drop frame and the like occur in the streaming playback…”); and
switching to a second wireless connection between the source device and the sink device, the second wireless connection using a second transmission protocol (par. 0040, “When it is determined that the streaming communication is possible by WLAN in the condition, the WLAN connection is established, and transfer of desired contents is started by the DLNA. Then, as illustrated in FIG. 1B, troubles such as broken sound may be avoided by handover (switching) of the wireless connection for streaming connection”). 
However, Tamura fails to explicitly disclose the second wireless connection using data packets encapsulated for transmission in accordance with the second transmission protocol.
In the same field of endeavor, Mosig discloses the second wireless connection using data packets encapsulated for transmission in accordance with the second transmission protocol (see FIG. 4, par. 0111, “In order to seamlessly switch from one wireless technology to another without breaking an ongoing data transmission (e.g. media stream or file transfer), an adaptation layer is introduced to encapsulate the lower layers from the application.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulation method for switching between one wireless technology to another without breaking an ongoing data transmission as taught by Mosig to method and system for switching from the first wireless communication unit to the second wireless communication unit of the sink and source devices as disclosed by Tamura for purpose of seamlessly switch from one wireless technology to another without breaking an ongoing data transmission using encapsulating the lower layers.
However, Tamura in combination with Mosig fails to explicitly disclose wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol.
In the same field of endeavor, Thotad discloses wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol (par. 0031, “the first electronic device (such as the electronic device 102b) may be configured to encapsulate data packets of a first network-type inside a second network-type… in this case data packets of Bluetooth network-type may be encapsulated inside Wi-Fi network-type to enable final communication of the first content using the Wi-Fi network feature…”, the data packets of Bluetooth network-type could be the Bluetooth A2DP type as disclosed by Tamura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulating data packets of a first network-type inside a second network-type as taught by Thotad to the seamless switching from one wireless technology to another without breaking as disclosed by Tamura in combination with Mosig for purpose of encapsulating data packets of Bluetooth network-type (such as A2DP Bluetooth ) inside Wi-Fi network-type.
Regarding claim 2, as applied to claim 1 above, Tamura discloses wherein the first transmission protocol is a Bluetooth transmission protocol, and wherein the second transmission protocol is a Wi-Fi transmission protocol (FIGs. 1A-1B, and 4A, par. 0069, “the mobile phone 10 that receives contents from the AV devices 2, 3, or, a head set that receives contents from the mobile phone 10) switches the Bluetooth communication control units 100-13 (first wireless communication unit 101) to the WLAN communication control units 100-14(second wireless communication unit 102)”).
Regarding claim 3, as applied to claim 2 above, Tamura discloses wherein the audio data is transmitted using Bluetooth A2DP data packets (par. 0034-0035, 0089 for, “the short-distance wireless communication units 100-12 of the own-device 100 makes a request for opening Bluetooth A2DP to the Bluetooth communication control units 100-13 (step S106). Accordingly, the streaming communication by the Bluetooth communication control units 100-13 is performed (step S107)”).
Tamura fails to discloses wherein audio data transmitted on the second wireless connection comprises Bluetooth A2DP data packets encapsulated for transmission using the Wi-Fi transmission protocol.
Thotad discloses wherein audio data transmitted on the second wireless connection comprises Bluetooth A2DP data packets encapsulated for transmission using the Wi-Fi transmission protocol (par. 0031, “the first electronic device (such as the electronic device 102b) may be configured to encapsulate data packets of a first network-type inside a second network-type… in this case data packets of Bluetooth network-type may be encapsulated inside Wi-Fi network-type to enable final communication of the first content using the Wi-Fi network feature…”, the data packets of Bluetooth network-type could be the Bluetooth A2DP type as disclosed by Tamura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulating data packets of a first network-type inside a second network-type as taught by Thotad to the seamless switching from one wireless technology to another without breaking as disclosed by Tamura in combination with Mosig for purpose of encapsulating data packets of Bluetooth network-type (such as A2DP Bluetooth ) inside Wi-Fi network-type.
Regarding claim 4, as applied to claim 1 above, Mosig discloses wherein the one or more signal quality metrics include a packet loss value associated with the first wireless connection (par. 0120, “the architecture contains a management unit 121. This unit continuously evaluates data from different sources in order to be able to judge which wireless technology best fits the requirements in the current situation. Examples for sources taken into account by the management unit are Radio Indicators 108 (e.g. signal strength), measurements of the quality of the sent stream 105,106 (e.g. number of lost packets) or external indicators 104,101 (e.g. positioning data from GPS, direct requests from the application, etc).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulation method for switching between one wireless technology to another without breaking an ongoing data transmission as taught by Mosig to method and system for switching from the first wireless communication unit to the second wireless communication unit of the sink and source devices as disclosed by Tamura (as modified by Thotad) for purpose of seamlessly switch from one wireless technology to another without breaking an ongoing data transmission using encapsulating the lower layers.
Regarding claim 5, as applied to claim 1 above, Tamura discloses wherein the one or more signal quality metrics include a bit error rate value associated with the first wireless connection (par. 0092, “The short-distance wireless communication units 100-12 of the own-device 100 decides whether a criterion that the allowable data missing rate (transfer error rate) according to the encoding scheme and the packet size and the like is satisfied (secured), for example (step S110)”).
Regarding claim 6, as applied to claim 5 above, Tamura discloses estimating the bit error rate based on at least one of an RSSI value, a bit reliability value, and a distance between the source device and the sink device (par. 0037, “when the distance between devises (between the mobile phone 10 and the AV devices 2, 3) is expanded as the user having the mobile phone 10 go outside the house for example, the communication quality deteriorates, and troubles such as broken sound, drop frame and the like occur in the streaming playback”).
Regarding claim 7, as applied to claim 1 above, Tamura discloses wherein the source device is a music streamer, wherein the sink device is a wireless headset, and wherein the switching is implemented while the wireless headset is playing received audio data (par. 0006 and 0036, “As an example, the streaming playback is performed by installing the music player application, connecting the mobile phone holding the music source and the head seat being the playback device with Bluetooth, and transferring audio data being the content from the mobile phone to the head set.”; par. 0081, “The streaming playback control unit 16 performs, when it is used as the content transmitting apparatus 200, playback of contents specified by the user, and transfers the playback result to an available sound output destination (for example, a head set or the mobile phone 10)”).
Regarding claim 8, as applied to claim 1 above, Tamura discloses wherein the switching further comprises: transmitting the audio data on both the first wireless connection and the second wireless connection; receiving a switch complete notification from the sink device; and disconnecting the first wireless connection (FIGS. 4A and 4B, for steps S106, S128-$130).
Regarding claim 10, Tamura discloses a system comprising:
a first transceiver included in a source device and configured to transmit and receive data values via a first wireless connection and in accordance with a Bluetooth transmission protocol (FIGs. 1A, 1B, FIG. 2 and FIG. 3, for Bluetooth communication control unit 13, par. 0064, “The Bluetooth communication control unit 13 functions as an example of the first wireless communication unit 101, the first transmitting-side wireless communication unit 201.” Par. 0067, “par. 0064, “The Bluetooth communication control unit 13 functions as an example of the first wireless communication unit 101, the first transmitting-side wireless communication unit 201.”” par. 0035, “A mobile phone (mobile communication terminal) 10 being an example of a wireless communication apparatus (content receiving apparatus) is equipped with the Bluetooth A2DP (Advanced Audio Distribution Profile) SNK (sink) function…”);
a second transceiver included in the source device and configured to transmit and receive data values via a second wireless connection and in accordance with a Wi-Fi transmission protocol(FIGs. 1A, 1B, and FIG. 3, for a WLAN communication control unit 14, par. 0064, “the WLAN communication control unit 14 functions as an example of the second wireless communication unit 102,” par. 0068, “The WLAN communication control unit 14 controls IEEE802.11 being an example of WLAN.”);
a first antenna coupled to the first transceiver; a second antenna coupled to the second transceiver (for inherent antenna for Bluetooth communication control unit 13 and WLAN communication control unit 14); and
a processing device comprising one or more processors (FIG. 3, par. 0065, “The terminal control unit 11 is a CPU (an example of a processor) that control the entire software of the mobile phone 10. With the CPU, the function as the terminal control unit 11 may be provided by reading out and executing a control program stored in the storing unit 21”) configured to:
establish, via the first transceiver, a first wireless connection between the source device and a sink device; transmit audio data via the first wireless connection (FIGs. 1A-1B, and 4A, par. 0034-0036, “A mobile phone (mobile communication terminal) 10 being an example of a wireless communication apparatus (content receiving apparatus) is equipped with the Bluetooth A2DP (Advanced Audio Distribution Profile) SNK (sink) function… AV devices such as a TV set 2 and a recorder 3 and the like are equipped with the Bluetooth A2DP SRC (source) function and DLNA DMS (Digital Media Server) function… a condition is considered in which the mobile phone 10 and the AV devices 2, 3 are connected via Bluetooth, an A2DP session for performing music playback service is established, and streaming playback at the mobile phone 10 is performed”);
determine a switch should be initiated based on one or more signal quality metrics, the one or more signal quality metrics representing, at least in part, an estimate of a quality of the first wireless connection (par. 0037-0040, “when the distance between devises (between the mobile phone 10 and the AV devices 2, 3) is expanded as the user having the mobile phone 10 go outside the house for example, the communication quality deteriorates, and troubles such as broken sound, drop frame and the like occur in the streaming playback…”); and
switch to a second wireless connection between the source device and the sink device (par. 0040, “When it is determined that the streaming communication is possible by WLAN in the condition, the WLAN connection is established, and transfer of desired contents is started by the DLNA. Then, as illustrated in FIG. 1B, troubles such as broken sound may be avoided by handover (switching) of the wireless connection for streaming connection”). 
However, Tamura fails to explicitly disclose the second wireless connection using data packets encapsulated for transmission in accordance with the Wi-Fi transmission protocol.
In the same field of endeavor, Mosig discloses the second wireless connection using data packets encapsulated for transmission in accordance with the Wi-Fi transmission protocol (par. 0111, “In order to seamlessly switch from one wireless technology to another without breaking an ongoing data transmission (e.g. media stream or file transfer), an adaptation layer is introduced to encapsulate the lower layers from the application.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulation method for switching between one wireless technology to another without breaking an ongoing data transmission as taught by Mosig to method and system for switching from the first wireless communication unit to the second wireless communication unit of the sink and source devices as disclosed by Tamura for purpose of seamlessly switch from one wireless technology to another without breaking an ongoing data transmission using encapsulating the lower layers.
However, Tamura in combination with Mosig fails to explicitly disclose wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol.
In the same field of endeavor, Thotad discloses wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol (par. 0031, “the first electronic device (such as the electronic device 102b) may be configured to encapsulate data packets of a first network-type inside a second network-type… in this case data packets of Bluetooth network-type may be encapsulated inside Wi-Fi network-type to enable final communication of the first content using the Wi-Fi network feature…”, the data packets of Bluetooth network-type could be the Bluetooth A2DP type as disclosed by Tamura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulating data packets of a first network-type inside a second network-type as taught by Thotad to the seamless switching from one wireless technology to another without breaking as disclosed by Tamura in combination with Mosig for purpose of encapsulating data packets of Bluetooth network-type (such as A2DP Bluetooth ) inside Wi-Fi network-type.
Regarding claim 11, as applied to claim 10 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 12, as applied to claim 11 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 13, as applied to claim 10 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 14, as applied to claim 10 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 15, as applied to claim 14 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 16, Tamura discloses a device comprising:
a first transceiver included in a source device and configured to transmit and receive data values via a first wireless connection and in accordance with a first transmission protocol (FIGs. 1A, 1B, FIG. 2 and FIG. 3, for Bluetooth communication control unit 13, par. 0064, “The Bluetooth communication control unit 13 functions as an example of the first wireless communication unit 101, the first transmitting-side wireless communication unit 201.” Par. 0067, “par. 0064, “The Bluetooth communication control unit 13 functions as an example of the first wireless communication unit 101, the first transmitting-side wireless communication unit 201.”” par. 0035, “A mobile phone (mobile communication terminal) 10 being an example of a wireless communication apparatus (content receiving apparatus) is equipped with the Bluetooth A2DP (Advanced Audio Distribution Profile) SNK (sink) function…”);
a second transceiver included in the source device and configured to transmit and receive data values via a second wireless connection and in accordance with a second transmission protocol (FIGs. 1A, 1B, and FIG. 3, for a WLAN communication control unit 14, par. 0064, “the WLAN communication control unit 14 functions as an example of the second wireless communication unit 102,” par. 0068, “The WLAN communication control unit 14 controls IEEE802.11 being an example of WLAN.”); and
a processing device comprising one or more processors (FIG. 3, par. 0065, “The terminal control unit 11 is a CPU (an example of a processor) that control the entire software of the mobile phone 10. With the CPU, the function as the terminal control unit 11 may be provided by reading out and executing a control program stored in the storing unit 21”) configured to:
establish, via the first transceiver, a first wireless connection between the source device and a sink device; transmit audio data via the first wireless connection (FIGs. 1A-1B, and 4A, par. 0034-0036, “A mobile phone (mobile communication terminal) 10 being an example of a wireless communication apparatus (content receiving apparatus) is equipped with the Bluetooth A2DP (Advanced Audio Distribution Profile) SNK (sink) function… AV devices such as a TV set 2 and a recorder 3 and the like are equipped with the Bluetooth A2DP SRC (source) function and DLNA DMS (Digital Media Server) function… a condition is considered in which the mobile phone 10 and the AV devices 2, 3 are connected via Bluetooth, an A2DP session for performing music playback service is established, and streaming playback at the mobile phone 10 is performed”);
determine a switch should be initiated based on one or more signal quality metrics, the one or more signal quality metrics representing, at least in part, an estimate of a quality of the first wireless connection (par. 0037-0040, “when the distance between devises (between the mobile phone 10 and the AV devices 2, 3) is expanded as the user having the mobile phone 10 go outside the house for example, the communication quality deteriorates, and troubles such as broken sound, drop frame and the like occur in the streaming playback…”); and
switch to a second wireless connection between the source device and the sink device (par. 0040, “When it is determined that the streaming communication is possible by WLAN in the condition, the WLAN connection is established, and transfer of desired contents is started by the DLNA. Then, as illustrated in FIG. 1B, troubles such as broken sound may be avoided by handover (switching) of the wireless connection for streaming connection”). 
However, Tamura fails to explicitly disclose the second wireless connection using data packets encapsulated for transmission in accordance with the second transmission protocol.
In the same filed of endeavor, Mosig discloses the second wireless connection using data packets encapsulated for transmission in accordance with the second transmission protocol (par. 0111, “In order to seamlessly switch from one wireless technology to another without breaking an ongoing data transmission (e.g. media stream or file transfer), an adaptation layer is introduced to encapsulate the lower layers from the application.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulation method for switching between one wireless technology to another without breaking an ongoing data transmission as taught by Mosig to method and system for switching from the first wireless communication unit to the second wireless communication unit of the sink and source devices as disclosed by Tamura for purpose of seamlessly switch from one wireless technology to another without breaking an ongoing data transmission using encapsulating the lower layers.
However, Tamura in combination with Mosig fails to explicitly disclose wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol.
In the same field of endeavor, Thotad discloses wherein the data packets comprise Bluetooth A2DP data packets each encapsulated in a data packet of the second transmission protocol (par. 0031, “the first electronic device (such as the electronic device 102b) may be configured to encapsulate data packets of a first network-type inside a second network-type… in this case data packets of Bluetooth network-type may be encapsulated inside Wi-Fi network-type to enable final communication of the first content using the Wi-Fi network feature…”, the data packets of Bluetooth network-type could be the Bluetooth A2DP type as disclosed by Tamura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulating data packets of a first network-type inside a second network-type as taught by Thotad to the seamless switching from one wireless technology to another without breaking as disclosed by Tamura in combination with Mosig for purpose of encapsulating data packets of Bluetooth network-type (such as A2DP Bluetooth ) inside Wi-Fi network-type.
Regarding claim 17, as applied to claim 16 above, the limitations of the claim are rejected for the same reason(s) as set forth claims 2 and 3 above.
Regarding claim 18, as applied to claim 16 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 19, as applied to claim 16 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 20, as applied to claim 16 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Mosig in view of Thotad, as applied to claim 1 above, and further in view of Kanma (US 20220141900 A1).

Regarding claim 9, as applied to claim 1 above, Tamura discloses wherein the first transmission protocol is a Bluetooth transmission protocol, and wherein the second transmission protocol is a Wi-Fi transmission protocol (FIG. 3, par. 0044, “The communication scheme of the first wireless communication unit 101 is, for example, Bluetooth, and the communication scheme of the second wireless communication unit 102 is, for example, WLAN.”).
However, Tamura as modified by Mosig as modified by Thotad fail to explicitly disclose wherein the first transmission protocol is a Bluetooth Low Energy transmission protocol.
In the same field of endeavor, Kanma discloses wherein the first transmission protocol is a Bluetooth Low Energy transmission protocol (par. 0075, “Communication according to the first communication unit 104 of the first wireless communication device 100 and the first communication unit 204 of the second wireless communication device 200 is not limited to Bluetooth (registered trademark) and may be other methods. As other methods, Bluetooth Low Energy that is a low power consumption communication standard of Bluetooth (registered trademark), NFC, and the like may be conceived”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bluetooth Low Energy as taught by Kanma to the Bluetooth communication as disclosed by Tamura as modified by Mosig as modified by Thotad for purpose of modifying the Bluetooth communication with Bluetooth Low Energy to befit of a low power consumption communication.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642